Citation Nr: 0706371	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  99-04 682	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for an 
upper back or thoracic strain.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	S. Ravin, Esq.  


WITNESS AT HEARING ON APPEAL

C. N. B., MD


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
September 1972 to September 1976 and from February 1979 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1997 and September 2004 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

This matter has previously been before the Board for 
adjudication and was most recently remanded in December 2005 
for issue clarification and procedural development.

The veteran's representative and medical expert were afforded 
a Central Office Hearing before the undersigned Veterans Law 
Judge in September 2005.  A transcript is associated with the 
claims file.  

The issue of individual unemployability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

Prior to September 26, 2003, the veteran's service-connected 
upper back or thoracic strain was manifested by pain, 
tenderness and no more than slight limitation of motion of 
the thoracic spine. 

Since September 26, 2003, the veteran's service-connected 
upper back or thoracic strain has been manifested by pain, 
tenderness and limitation of forward flexion of the 
thoracolumbar flexion to 60 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for an upper back 
or thoracic strain prior to September 26, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5291 (prior to September 
26, 2003); VAOPGCPREC 7-2003. 

2.  The criteria for a 20 percent rating for an upper back or 
thoracic strain, but no more than 20 percent, from September 
26, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2006); VAOPGCPREC 7-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  While this was 
not accomplished in this case, any notification deficiency 
was corrected by dispatch of a remedial VCAA letter after the 
Board's December 2005 remand.

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a VCAA letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter, which, as noted 
above, notified the veteran of the evidence that is necessary 
to substantiate the claim, the evidence or information VA 
will seek to provide, the information or evidence he is 
expected to provide, and notice to provide any evidence in 
his possession that pertains to the claim.  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

As to timing of notice of the Dingess requirements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where Board addresses question not addressed 
by agency of original jurisdiction, Board must consider 
whether veteran has been prejudiced thereby).  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examinations to evaluate the 
disability at issue were conducted, which resulted in 
findings that are adequate for rating purposes.  There is no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran filed his current claim for an increased 
evaluation for service-connected upper back strain in 
February 1997.  At the time of his application, the disorder 
was rated as a combined service-connected neck and upper back 
disorder.  In a December 2005 decision, the Board granted an 
increased rating from 30 to 40 percent for the veteran's neck 
or cervical spine disability, now rated as residuals of a 
neck strain with disc space narrowing at C-5, which was 
rated, in part, under Diagnostic Code 5293.  In the Board's 
remand at that time, the RO was requested to confirm whether 
the veteran's thoracic strain was in fact service connected 
and, of so, whether a separate compensable rating was 
warranted for the disability.  The RO, in an August 2006 
rating decision, confirmed that the veteran was service-
connected for an upper back disability or thoracic strain, 
and that such disability was rated zero percent.  The veteran 
contends, in essence, that his thoracic strain is symptomatic 
and productive of functional impairment, which warrants a 
compensable rating.  

Since filing his claim for an increased rating for his 
thoracic strain, the veteran has been afforded multiple VA 
orthopedic examinations.  The earliest of these examinations 
occurred in July 1997, and that evaluation was negative for 
any pertinent abnormal objective findings except for thoracic 
tenderness upon palpation.  The next VA spine examination 
occurred in September 1999.  In the associated report, the 
veteran was found to exhibit sensitivity to a "light tapping 
pressure" about the shoulder girdle and in the upper dorsal 
(thoracic) area.  While a degenerative disc was found in the 
veteran's cervical spine, no mention was made of any 
degenerative disc or joint disease in the thoracic spine.  
Also in September 1999, the veteran was followed by VA, with 
a treatment note indicating chronic neck pain with a 
radiation of the pain into the upper back region. 

In June 2003, the veteran was afforded another VA spine 
examination.  In the associated report, the veteran was found 
to have thoracic spine pain and muscle pain in the right 
rhomboid area of the chest.  The examiner, however, 
specifically noted only "minimal symptoms [and] minimal 
disability."  Flexion and extension of the thoracic spine 
were found to be normal.  Lateral movement of the thoracic 
spine caused the veteran left rhomboid pain, and right rotary 
movement was to 45 degrees with complaints of right rhomboid 
pain.  No muscle weakness, fatigability, or instability was 
reported, but tenderness was again noted upon palpation of 
the upper three thoracic vertebrae.  

In May 2004, the veteran submitted a private medical opinion 
which was based on a thorough review of the claims file.  In 
this opinion, the reviewing private physician, a radiologist, 
primarily addressed the veteran's cervical condition which 
was, at the time, rated as one disability with the thoracic 
strain.  (As noted above, the veteran's service connected 
cervical spine disability is separately rated at 40 percent 
and is no longer in appellate status.)  The physician 
reported that the veteran's neck and upper back strain should 
be rated as 60 percent disabling, but the physician did not 
report any clinical findings to support such a conclusion.  
The clinician merely made a reference to a September 1999 
clinical finding, when the veteran had significant neck pain 
radiating to his upper back.  (Emphasis added.)  

In August 2004, the veteran was afforded another VA 
orthopedic examination.  Range of motion of the thoracolumbar 
spine was reported as follows: forward flexion to 60 degrees, 
extension to 20 degrees, flexion and rotation to 20 degrees, 
with pain noted during all movement.  No fatigue, weakness, 
or incorrodination was noted.  

In September 2005, the private physician who authored the May 
2004 report, Dr. B. (initial used to protect privacy), gave 
testimony on behalf of the veteran at a Central Office 
Hearing.  The physician stated that there "may" be 
tenderness in the T1-3 areas, but when asked if degenerative 
disc disease or arthritis was present in the thoracic spine, 
he responded that he could not answer without a review of the 
examinations of record.  The clinician added that, in his 
mind, "what's really going on here is cervical spine disease 
that can radiate to certain levels."  

After the Board's December 2005 remand, the veteran was 
afforded his most recent VA orthopedic examination in July 
2006.  In the associated report, the veteran was found to 
exhibit some pain in the upper thoracic area.  Low back range 
of motion was found to be zero to 60 degrees forward flexion, 
zero to 20 degrees extension, lateral flexion and rotation to 
20 degrees, and pain was noted at the extremes of all range 
of motion tests.  The veteran was diagnosed as having upper 
thoracic spine myofascial disorder due to degenerative disc 
disease and degenerative joint disease of the cervical spine.  
There was no indication of disc disease of the thoracic spine

The Board notes at the outset that the criteria for rating 
diseases and disabilities of the spine were amended twice 
during the pendency of this appeal.  In September 2002, the 
criteria for rating disc disease or intervertebral disc 
syndrome were amended.  As noted above, however, service 
connection is not in effect for disc disease of the thoracic 
spine.  Accordingly, 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
to include as amended on September 23, 2002, and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (in effect since September 26, 
2003) are not applicable.  The criteria for rating diseases 
and disabilities of the spine were amended again on September 
26, 2003, which, as explained below, are effective but only 
from the date they went into effect.  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

The Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 

In viewing pre-revision criteria, the Board finds that 
Diagnostic Code 5291, which addresses limited range of motion 
in the dorsal spine, is applicable.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003).  Under this code, slight 
limitation of motion of the dorsal (thoracic) spine warranted 
a non-compensable (zero percent) evaluation; moderate 
limitation of motion warranted an evaluation of 10 percent; 
with severe limitation of motion also rated as 10 percent 
disabling.  

Post-revision regulatory language provides that spine 
disorders are to be rated by applying the General Rating 
Formula for Rating Diseases and Injuries of the Spine.  In 
this regard, it is noted that no specific provision 
pertaining to limitation of motion or thoracic strain exists 
under the amended criteria.  However, the rating criteria 
currently in effect recognize that the thoracic and lumbar 
segments move in unison.  See 38 C.F.R. § 4.71a, Plate V.  
Therefore, it is appropriate to rate the veteran's disability 
under Diagnostic Code 5237.  Under this code, a 50 percent 
evaluation is assigned for when there is unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine; a 20 percent evaluation 
is assigned when forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees, 
or the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and a 10 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees, or the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees, or 
with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006). 

Under the criteria in effect prior to September 26, 2003, the 
Board notes that slight limitation of motion of the thoracic 
spine warrants a zero percent rating, whereas moderate 
limitation of motion is rated 10 percent.  The medical 
evidence dated prior to a VA examination on August 26, 2004 
fails to show any limitation of motion, let alone moderate 
limitation.  The clinical evidence, to include reports of VA 
examinations, show only minimal abnormal objective findings, 
such as pain and tenderness, which does not support a 
compensable rating absent X-ray evidence of arthritis.  
Radiographic examinations have failed to show any abnormality 
of the thoracic spine, to include arthritis.  The VA 
examination on August 26, 2004, however, did show limitation 
of forward flexion to 60 degrees, which supports a 10 percent 
rating under Code 5291 as it approximates moderate limitation 
of motion but, given the date of the evaluation, not before 
September 26, 2003.  As explained below, since this 
examination and a subsequent evaluation show limitation of 
forward flexion to 60 degrees, the criteria in effect since 
September 26, 2003 are more favorable.

The Board has considered whether there is medical evidence of 
additional limitation of motion of the thoracic spine due to 
pain, weakness, fatigue, incoordination, or flare-ups of such 
symptoms to a degree that would support a compensable rating 
prior to September 26, 2003.  38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, supra.  The July 1997 and June 2003 examinations 
showed normal range of motion, aside from pain at 45 degrees 
on right lateral movement of the spine upon the latter 
examination.  The latter examiner specifically noted that 
there was no muscle weakness, fatigability or instability.  
The preponderance of the evidence is against a finding of 
additional limitation of motion of the thoracic spine to a 
degree that would support a compensable rating under Code 
5191, nor is there any medical evidence of such additional 
limitation of motion due to weakness, fatigue, incoordination 
or any other symptom.  38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra.

Since September 26, 2003 (as noted above, the effective date 
of current rating criteria), the veteran has been shown by 
two VA spine examinations to have limitation of thoracolumbar 
forward flexion to 60 degrees.  As such, the veteran meets 
the regulatory criteria for a 20 percent evaluation under 
Code 5237.  In viewing all competent medical evidence, it is 
noted that the veteran has not, however, shown limitation of 
forward flexion that more nearly approximates 30 degrees, and 
no evidence suggests ankylosis at any time.  Thus, he is 
entitled to a 20 percent rating effective September 26, 2003. 

The Board has also considered whether there is medical 
evidence of additional limitation of motion of the 
thoracolumbar spine due to pain, weakness, fatigue, 
incoordination, or flare-ups of such symptoms to a degree 
that would support a rating in excess of 20 percent from 
September 26, 2003.  38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra.  As noted above, upon a June 2003 VA examination, the 
range of motion of the veteran's thoracolumbar spine was 
essentially normal and the examiner noted only minimal pain.  
Lateral movement was limited by pain but only at 45 degrees 
on one side; forward flexion was not limited at all and the 
clinician noted that there was no muscle weakness, 
fatigability or instability.  The August 2004 examiner 
reported pain with all movements but it was not noted at what 
degree the pain limited movement.  The examiner reported that 
the veteran could forward flex to 60 degrees and it was 
specifically noted that there was no fatigue, weakness or 
incoordination.  Dr. B, a radiologist, reported in a May 2004 
statement that the veteran should be rated "60 percent" but 
he referred to the cervical and thoracic spine as one 
disability.  The same radiologist indicated at the September 
2005 Board hearing that the veteran's primary disability was 
his cervical spine; he did not provide any testimony that 
would support a higher rating for the veteran's thoracic 
strain.  Upon the most recent VA examination, it was again 
reported that the veteran forward flexion to 60 degrees and 
pain only at the extremes of motion of the thoracolumbar 
spine.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding of 
additional limitation of flexion of the thoracolumbar spine 
to 30 degrees, due to pain or flare-ups of pain, supported by 
objective findings, nor is there any medical evidence of such 
limitation of motion due to weakness, fatigue, incoordination 
or any other symptom.  38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against a higher rating than granted by this 
decision for either period of time in question.  38 U.S.C.A. 
§ 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to a compensable disability rating for upper back 
strain, prior to September 26, 2003 is denied.

Entitlement to a 20 percent rating, but no more than 20 
percent, for upper back strain, from September 26, 2003 is 
granted, subject to the laws and VA regulations governing the 
payment of monetary benefits.


REMAND

The veteran has posited a claim for entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU).  He claims, in essence, that his service-connected 
disabilities are so severe that he is unable to maintain 
regular employment to support himself.  Entitlement to TDIU 
requires that the veteran have either one service-connected 
disability that is rated as 60 percent disabling or, 
alternatively, have a combined 70 percent disability 
evaluation with at least one service-connected disability 
being 40 percent disabling.  See 38 C.F.R. § 4.16(a).  

Given the Board's current decision with respect to an 
increase in rating for a thoracic spine disability, the 
veteran's current combined disability rating under 38 C.F.R. 
§ 4.25 is 70 percent, with a 40 percent disability noted in 
the cervical spine.  As such, the basic schedular 
requirements for entitlement to TDIU are met, and the 
combined disability must be evaluated on how it affects 
employment on a schedular basis.  In this regard, the Board 
notes the opinion of the May 2004 private radiologist who 
suggests that as the veteran is a former  mechanic (welder), 
it is impossible for him to find and maintain work given his 
disabling conditions.  It is thus necessary to gain a medical 
opinion which speaks to the overall affect the veteran's 
service-connected disabilities have upon his employability.  
The fact that the veteran is currently unemployed is only one 
factor to be considered, and the examiner is asked to give an 
opinion on if the combined service-connected disabilities 
preclude the veteran from securing any type of gainful 
employment.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination for the purpose of determining 
whether his combined service-connected 
disabilities are of such a severity so 
that he is unable to secure employment in 
any field for which he may be qualified 
(i.e. if he is unable to perform manual 
labor, is he able to perform more 
sedentary, office-type work).  The 
examiner is to review the claims file, and 
specifically is to address the assertions 
made regarding employability by Dr. B., 
the radiologist who authored the May 2004 
private claims file review.  

Following a review of the relevant medical 
record, the history and clinical 
examination, and any tests that are deemed 
necessary, the examiner is requested to 
answer the following question:  

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran is precluded from more 
than marginal employment solely due 
to his service-connected residuals 
of a neck strain with disc space 
narrowing at C-5, upper back strain, 
and bilateral pes planus with 
bilateral halgus valgus, consistent 
with his education and employment 
experience, without regard to his 
age.

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the veteran's claim of 
unemployability due to his service-
connected disabilities; less likely weighs 
against the claim.  

The examiner is asked to provide a 
rational used in formulating his opinion 
in the written report.  

3.  Upon receipt of the medical 
examination report, the RO is directed to 
adjudicate the claim for TDIU on a 
schedular basis.  If a schedular 
entitlement is not found, the RO must, in 
accordance with instructions laid out in 
the Board's December 2005 remand, refer 
this claim to VA's Director of C&P for 
consideration of an extraschedular 
evaluation.  If the benefit sought on 
appeal should remain denied, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and be given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


